FILED
                                                                                            11/30/2020
                             UNITED STATES DISTRICT COURT                         Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia


DAVID DURAN,                                   )
                                               )
               Plaintiff,                      )
                                               )               Civil Action No. 20-2548 (UNA)
                                               )
                                               )
U.S. CONGRESS et al.,                          )
                                               )
                Defendants.                    )


                                   MEMORANDUM OPINION

       This matter, brought pro se by a Texas state prisoner, is before the Court on initial

review of plaintiff’s complaint and motion to proceed in forma pauperis. For the following

reasons, the in forma pauperis motion will be granted and this case will be dismissed.

       A district court must immediately dismiss a prisoner’s complaint upon determining that

it, among other enumerated grounds, fails to state a claim upon which relief can be granted. 28

U.S.C. § 1915A. Plaintiff purports to sue the United States Congress and presumably the Texas

Legislature under 42 U.S.C. § 1983, alleging “that U.S. Congress acted under color of state law

to deprive final convicted felons of right or privilege . . . to vote for a President of United States

in November 2020.” Compl. at 4. He requests the right to vote in the 2020 presidential election

“by proxy.” Id.

       Mootness aside, the U.S. Supreme Court has “held that a state has the power to

disenfranchise persons convicted of a felony” without running afoul of the Fourteenth

Amendment, Shepherd v. Trevino, 575 F.2d 1110, 1112 (5th Cir. 1978) (citing In Richardson v.

Ramirez, 418 U.S. 24 (1974)), and the “Texas Constitution disenfranchises all persons convicted

                                                   1
of a felony ‘subject to such exceptions as the Legislature may make,’ ” id. at 1111 (quoting

Vernon’s Ann.Tex.Const. art. VI, s 1). Specifically the “Texas system of disenfranchising and

reenfranchising convicted felons gives the state courts the power to set aside [ ] convictions and

to restore the civil rights of successful state probationers.” Id. at 1115; see Jones v. Governor of

Fla., 950 F.3d 795, 823–24 (11th Cir. 2020) (explaining that Texas law creates “a mechanism

whereby persons convicted of a felony in Texas courts could, after the satisfactory fulfillment of

and expiration of probation, return to the court of conviction and invoke the court’s discretionary

authority to set aside the conviction and re-enfranchise the offender”). Because Plaintiff remains

incarcerated, he cannot plausibly state a claim to relief. Consequently, this case will be

dismissed with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A

dismissal with prejudice is warranted upon determining “that ‘the allegation of other facts

consistent with the challenged pleading could not possibly cure the deficiency.’”) (quoting

Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation

omitted)). A separate order accompanies this Memorandum Opinion.



                                                _________/s/_______________
                                                KETANJI BROWN JACKSON
Date: November 30, 2020                         United States District Judge




                                                  2